Case 1:20-cv-02172-RM-NYW Document 28 Filed 10/23/20 USDC Colorado Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


  Civil Action No. 20-cv-02172-RM-NYW

  LINDSAY MINTER,
  PASTOR THOMAS MAYES,
  KRISTIN MALLORY,
  TYLER SPRAGUE,
  ALISSIA ACKER,
  IRMA JOLENE FISHER, and
  TOBIAS HOPP, on behalf of themselves, and others similarly situated,

  Plaintiffs,

  v.

  CITY OF AURORA, COLORADO,
  INTERIM POLICE CHIEF VANESSA WILSON, in her official and individual capacities,
  MAYOR MICHAEL COFFMAN, in his individual capacity,
  STEPHEN REDFEARN, in his individual capacity,
  DELBERT L. TISDALE, JR., in his individual capacity,
  MICHAEL McCLELLAND, in his individual capacity,
  TERRY BROWN, in his individual capacity,
  REGINALD DePASS, in his individual capacity,
  NATHANIEL MOSS, in his individual capacity,
  STEPHEN T. GARBER, in his individual capacity,
  DARREN CHAMBERLAND, in his individual capacity,
  MATTHEW BRUKBACHER, in his individual capacity,
  WILLIAM HUMMEL, in his individual capacity,
  DANIEL SMICK, in his individual capacity,
  JASON BUBNA, in his individual capacity,
  AUSTIN RUNYON, in his individual capacity,
  SAMMIE WICKS, II, in his individual capacity,
  JOSHUA WINTERS, in his individual capacity,
  KEVIN DEICHSEL, in his individual capacity,
  RYAN SWEENEY, in his individual capacity,
  JORDAN O’NEAL, in his individual capacity,
  CALEB JOSEPH PARRELLA, in his individual capacity,
  EDWARD L. VANCE, in his individual capacity,
  NICHOLAS WILSON, in his individual capacity,
  MICHAEL BENDER, in his individual capacity,
  KATHRINE LEWIS, in her individual capacity,
Case 1:20-cv-02172-RM-NYW Document 28 Filed 10/23/20 USDC Colorado Page 2 of 5




  DEJON MARSH, in his individual capacity,
  ROBERT ROSEN, in his individual capacity,
  RONALD JAUREGUI-GUTIERREZ, in his individual capacity,
  HADEN JONSGAARD, in her individual capacity,
  MATTHEW GREEN, in his individual capacity,
  ETHAN SNOW, in his individual capacity,
  BRIAN MCCLURE, in his individual capacity,
  SCOTT OSGOOD, in his individual capacity,
  RYAN STOLLER, in his individual capacity,
  JUAN GONZALEZ, in his individual capacity,
  JENNIFER MCCORMACK, in her individual capacity,
  NICHOLAS BRUNGARDT, in his individual capacity,
  JOSHUA BEBEE, in his individual capacity,
  STEVEN BRENNEMAN, in his individual capacity,
  NICHOLAS LESANSKY, in his individual capacity,
  MATTHEW CAMPBELL, in his individual capacity,
  CORY MANKIN, in his individual capacity,
  GRETA SALAZAR, in her individual capacity,
  JEANNETTE RODRIGUEZ, in her individual capacity,
  ROBERT WEATHERSPOON, in his individual capacity,
  TYLER TIEGEN, in his individual capacity,
  SEAN CONLEY, in his individual capacity,
  CHRISTOPHER (SHANE) PURCELL, in his individual capacity,
  LEWIS LITWILER, in his individual capacity,
  GREG BRYANT, in his individual capacity,
  BEN BULLARD, in his individual capacity,
  RYAN MCCONNELL, in his individual capacity
  BRANDON HOLDER, in his individual capacity,
  ANTHONY ROSALES, in his individual capacity,
  GREG GOMPERT, in his individual capacity,
  CARLY SIMMONS, in her individual capacity,

        Defendants.


                  UNOPPOSED MOTION FOR EXTENSION OF TIME
                     TO RESPOND TO AMENDED COMPLAINT


        Defendants, CITY OF AURORA, CHIEF VANESSA WILSON, and MAYOR

  MICHAEL COFFMAN, by their attorneys, SGR, LLC, and pursuant to D.C.COLO.LCivR




                                          2
Case 1:20-cv-02172-RM-NYW Document 28 Filed 10/23/20 USDC Colorado Page 3 of 5




  6.1(b) and 7.1(c), hereby move the court for an order establishing a uniform responsive pleading

  deadline of December 21, 2020 for all three of these Defendants.

         AND AS GROUNDS THEREFOR, Defendants state as follows:

         1.      This motion is unopposed. Pursuant to D.C.COLO.LCivR 7.1(a), the undersigned

  counsel has conferred with counsel for Plaintiffs, Andrew McNulty, who advises that Plaintiffs

  have no objection to the relief sought herein.

         2.      Defendants City of Aurora and Vanessa Wilson were designated as Defendants in

  Plaintiffs’ original complaint. In view of Plaintiffs’ stated intention to file an amended complaint,

  Defendants City and Wilson moved for and obtained an order from the court relieving them from

  the obligation to respond to the original complaint. [ECF 19.]

         3.      Plaintiffs filed their amended complaint on October 12, 2020. [ECF 20.] By

  operation of Fed.R.Civ.P. 15(a)(3), Defendants City and Wilson are currently required to respond

  to the amended complaint by October 26, 2020.

         4.      The amended complaint added Defendant Michael Coffman as a designated

  Defendant in this matter. Plaintiffs served Defendant Coffman with a request for waiver of service

  of process pursuant to Fed.R.Civ.P 4(d) on October 22, 2020. As per the rule, Defendant

  Coffman’s response to the amended complaint is due to be filed on or before December 21, 2020.

         5.      The undersigned counsel has entered an appearance on behalf of and is representing

  the interests of all three of the movant Defendants. In order that only one set of responsive

  pleadings be filed on behalf of these Defendants, motion is hereby made to establish a uniform

  responsive pleading deadline for all three Defendants coincident with the deadline for Defendant

  Coffman of December 21, 2020. Under this extension, responsive pleadings to the amended



                                                   3
Case 1:20-cv-02172-RM-NYW Document 28 Filed 10/23/20 USDC Colorado Page 4 of 5




  complaint will be filed for all three defendants by that deadline. This would avoid unnecessary

  duplication and add to the efficiencies of the litigation for both the parties and the court.

         6.      In accord with D.C.COLO.LCivR 6.1(c), contemporaneously with the filing of this

  motion, a copy of the motion is being served on the clients.

         WHEREFORE, Defendants City of Aurora, Chief Vanessa Wilson, and Mayor Michael

  Coffman request that the court enter an order extending the deadline for City and Wilson to respond

  to Plaintiffs’ amended complaint and establishing a uniform responsive pleading for all three such

  Defendants of December 21, 2020.

                                                     Respectfully submitted,


                                                     /s/ Thomas S. Rice
                                                     Thomas S. Rice
                                                     SGR, LLC
                                                     3900 East Mexico Avenue, Suite 700
                                                     Denver, Colorado 80210
                                                     Telephone: (303) 320-0509
                                                     E-mail: trice@sgrllc.com

                                                     Attorneys for Defendants,
                                                     City of Aurora, Colorado,
                                                     Interim Police Chief Vanessa Wilson, and
                                                     Mayor Michael Coffman




                                                    4
Case 1:20-cv-02172-RM-NYW Document 28 Filed 10/23/20 USDC Colorado Page 5 of 5




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 23rd day of October, 2020, I electronically filed a true
  and exact copy of the above and foregoing with the Clerk of Court using the CM/ECF system
  which will send notification of such filing to the following:

  Mari Newman
  Andy McNulty
  Killmer, Lane & Newman, LLP
  Email: mnewman@kln-law.com
  Email: amcnulty@kln-law.com
  Attorneys for Plaintiffs

                                                    /s/ Tammy Stephenson
                                                    Legal Secretary
                                                    E-Mail: tstephenson@sgrllc.com




                                               5
